IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE


ROZANNE F. WRIGHT                         )
(FOLK-SCHMIDT),                           )
                                          )
             Plaintiff/Appellant,         ) Davidson Circuit No. 85D-3523
                                          )
VS.                                       ) Appeal No. 01A01-9708-CV-00413
                                          )
JAN H. SCHMIDT,                           )

             Defendant/Appellee.
                                          )
                                          )              FILED
                                                        September 30, 1998

                                                         Cecil W. Crowson
                                       ORDER            Appellate Court Clerk


            Appellant has filed a petition to rehear, which, after due consideration, is

respectfully denied.




                                                         HIGHERS, J.




                                                         CRAWFORD, P.J., W.S.




                                                          FARMER, J.